DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: on page 1, lines 4-14 the status of each application mentioned needs to be updated.   Also, the following title’s need to be added.
CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interaoral display unit (which would include a display for visualization) shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities:  the language “the rehabilitative benefits” lacks proper antecedent basis and the word “the” should be amended to recite either “a rehabilitative benefit” or simply “rehabilitative benefits”.  Line 2 recites “to a patient comprising providing”, this is improper in patent prosecution.   This should read “to a patient comprising; providing”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method of providing one or more of the rehabilitative benefits of deep brain stimulation” and “”wherein the patient receives the one or more rehabilitative benefits of deep brain stimulation.”   The invention, based on the specification, is directed towards a device that stimulates the tongue.  This device is placed in direct contact with the tongue and there are no other implants associated with the device or system.  The language regarding the rehabilitative benefits of deep brain stimulation is indefinite in that it is confusing as to whether or not the patient is implanted with a DBS, has been diagnosed with issues associated with DBS treatment etc.    
Still regarding claim 1: the claim recites a single step, the step claimed is “providing non-invasive electrotactile stimulation to the patients tongue while the patient actively attempts to engage in a physical movement”.  It is clear that there is a step of providing stimulation however it is unclear and indefinite as to the patient activity.   It is possible that a step of requesting the patient to perform an activity is missing however this too is unclear.  The claim is indefinite and it will be assumed that this is not a specific step it is an antidotal portion of the claim and/or a recitation of intended use and not a clearly claimed step.
Regarding claims 19-21:  the claims recite that an intraoral display unit is utilized to provide stimulation, it comprises an array of electrodes and it displays pre-programmed electrotactile stimulation.  It is noted that this is claimed as an intraoral display.  It is therefore unclear how an intraoral device can, or should display stimulation, which is assumed to be a display of stimulation parameters or waveforms.   If the device is operably placed within the patients mouth, the display itself would not be visible.  The claim language here is indefinite. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-18 and 22-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations (i.e. steps) of the claim upon which it depends.  In this case each claim noted recites an intended outcome without reciting any additional steps to achieve the outcome.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-24 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bach-y-Rita et al. US 6,430,450 in the IDS.
Regarding claim 1 as best understood:  Bach-y-Rita disclose providing non-invasive electrotactile stimulation to the patients tongue (abstract, column 1, lines 55 through column 2 line 37) while the patient actively attempts to engage in a physical movement, wherein the patient’s ability to perform the physical movement is hindered by impairment of the patients nervous system, and wherein the patient receives the one or more rehabilitative benefits of deep brain stimulation.  The step clearly claimed is disclosed in the Bach-y-Rita patent, as discussed above with the 112 rejection it is unclear and indefinite if any other steps exist in the claim.  The physical activity could be anything from heart-beat, eye-blink, walking etc.  Many of these physical movements could be involuntary movements.  Therefore the Bach-y-Rita disclosure is considered to read on the limitation.  The final 3 lines of the claim are considered to be claiming a result without claiming any additional steps to achieve the result.   Applicant is reminded that: Where a reference discloses the terms of the recited method steps, and such steps necessary result in the desired recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency.  Ex Parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993).  
Specifically regarding claims 2-18 and 22-24 as best understood: each of the claims recites a desired effect without reciting additional steps to achieve the result.  Therefore the only step required by these claims is the initial step of providing a non-invasive electrotactile stimulation to the patients tongue, which is clearly found in the Bach-y-Rita disclosure. 
Regarding claims 19-21 as best understood: Bach-y-Rita discloses an intraoral tactile display 30 (figure 3) which includes an array of electrodes 16 (figure 3) and the display unit displays pre-programmed electrotactile stimulation (column 2, lines 8-15).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792